DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
“Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.” MPEP at 2111.03. In the instant application, the term “having” is being interpreted as “comprising”. 

Claim Objections
Claims 1-4 and 7 are objected to because of the following informalities:  claim 1 has been amended to include the limitation of previous claim 5 two times. Claims 2-4 and 7 are also objected to for depending upon claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US Pub. No. 2012/0006457).
Regarding claim 1, Miyazaki teaches a tire having, in a tread surface, at least one circumferential groove 12 continuously extending in a tire circumferential direction, and a shoulder land portion partitioned with the circumferential groove and a tread ground contact edge, wherein the shoulder land portion has a first width direction groove 24 that extends in a tire width direction and via which the circumferential groove communicates with the tread ground contact edge, the first width direction groove has, in the first width direction groove, a second width direction groove (groove located at ridge 26) that communicates with the first width direction groove, and respective groove widths of the circumferential groove, the first width direction groove and the second width direction groove satisfy the following relational expression: the groove width of the circumferential groove > the groove width of the first width direction groove > the groove width of the second width direction groove (paragraphs [0026]-[0037]; figures 1-2). Additionally, Miyazaki teaches that in the first width direction groove, that only one groove can be provided (paragraph [0037]; figure 4B) that an edge of the second width direction groove on a side of the circumferential groove is located on an outer side from a middle point between a tire width direction inner edge of the first width direction groove and the tread ground contact edge in the width direction and at least a part of the second width direction groove is in the second-outermost quarter of the shoulder land portion (figure 1 – groove portion by the axially outer ridge 26 is taken to be the claimed second width direction groove).
Regarding claim 4, Miyazaki teaches a projecting height H is set up to be more than 50% of the groove width W1 of the first width direction groove, and preferably in a range of 60-80% of W1 (paragraph [0034]) and the first width direction groove preferably has a groove width of from 1.2 to 2.5 mm (paragraph [0029]), resulting in a range of more than 0.6-1.25 mm, preferably 0.72-2 mm, all values being within the claimed range of 0.25 mm or more.

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US Pub. No. 2012/0006457).
Regarding claim 2, Miyazaki teaches that the first width direction groove preferably has a groove width of from 1.2 to 2.5 mm (paragraph [0029]), and official notice is taken that a conventional width for circumferential grooves in a passenger tire is 3-20 mm, resulting in a range of ratios of from 0.06 to 0.83, overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a ratio of first width direction groove width to circumferential groove width of from 0.1 to 0.5 as being taught or suggested by Miyazaki (see paragraph [0029]).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Miyazaki is taken to be the closest prior art. Regarding claim 3, Miyazaki teaches that the deepest second width direction groove (the groove that is used in the configuration with only one second width direction groove of figure 4B) extends to the same depth as the groove bottom of the first width direction groove (paragraphs [0030]-[0037]; figure 4B), therefore it would not have been obvious to use a distance between the bottom of the second width direction groove and the bottom of the first width direction groove of 1.0 mm or more, or to modify Miyazaki using any other prior art of record to do so. Claim 7 is considered to have allowable subject matter because it depends upon claim 3.

Response to Arguments
Applicant’s amendments and arguments with respect to the prior art rejections over Spielvogel have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 over Spielvogel have been withdrawn. 
Applicant's amendments and arguments with respect to the prior art rejections over Miyazaki have been fully considered but they are not persuasive.
Applicant argues that Miyazaki does not teach a configuration where “only one second width direction groove is provided”, because Miyazaki teaches that when the tire article is new, that there is more than one second width direction groove. However, no limitation of the claim requires the tire be in new condition, and therefore a configuration at 60% wear as shown in figure 4B reads on the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 12, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749